DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: transfer apparatus in claims 6 and 17 which has been interpreted as a central hub and end effector and equivalents thereto as described in the specification, e.g., at para. 35; and in claims 8 and 19, a remote plasma unit wherein no specific structure has been located in the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As discussed above, claim 8 and 19 recitations of a remote plasma unit invoke interpretation under U.S.C. 112(f). However, no reference of remote plasma unit in the disclosure details a specific structure to perform the claimed function attributed thereto.  Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.  Therefore, claims 8 and 19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  Regardless, the claims have been interpreted as written.  In order to overcome the rejection, Examiner suggests amending the claim to recite the following, wherein there is no nonce term and no 112f interpretation is necessary but the intended functionality is included:  “wherein a remote plasma may be fluidly coupled with each aperture of the plurality of apertures defined in the second lid plate”.
Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, new claims 21 and 22 appear to recite a plurality of liners as a feature intended to be separate from the plurality of lid stacks.  However, this does not appear to be a feature of the original specification or claims, rather the original claims and disclosure disclose a plurality of liners as a feature of each of the plurality of lid stacks, which are previously claimed.  Thus, it appears the plurality of liners should be related thereto in the claim.  In order to expedite examination, Examiner has interpreted the claims wherein the plurality of liners may or may not be part of the lid stack.  
Clarification and/or correction is requested in all instances.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is dependent on claim 1 which already recites a plurality of substrate supports.  Therefore, in order to expedite examination, Examiner has assumed the claim was meant to refer to the plurality of substrate supports previously claimed.
Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
New claims 21 and 22 appear to recite a plurality of liners as a feature intended to be separate from the plurality of lid stacks.  However, this does not appear to be a feature of the original specification or claims, rather the original claims and disclosure disclose the plurality of liners as a feature of each of the plurality of lid stacks which are previously claimed.  The claims are not clear about this relationship either.  In order to expedite examination, Examiner has interpreted the claims wherein the plurality of liners may or may not be part of the lid stack.
Clarification and/or correction is requested in all instances.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 13-15, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0033674 to Jeong et al. in view of view U.S. Patent Pub. No. 2016/0289838 to Bansal et al.
Regarding claim 1:  Jeong et al. disclose a substrate processing system comprising:  a chamber body (see, e.g., Figs. 5-6 and annotated figures below) defining a transfer region (central portion of chamber which may be provided with a rotation arm, see, e.g., para. 82); a first lid plate (annotated below) sealed on the chamber body along a first surface of the first lid plate (i.e. bottom surface), wherein the first lid plate defines apertures through the first lid plate, wherein the first lid plate further defines a plurality of recessed ledges, with a recessed ledge of the plurality of recessed ledges being disposed about each aperture of the plurality of apertures in a second surface (upper surface) of the first lid plate of the first lid plate opposite to the first surface of the first lid plate; a plurality of lid stacks (see annotated drawing below) equal to a number of the apertures of the plurality of apertures, each lid stack of the plurality of lid stacks seated on the first lid plate on a separate recessed ledge of the plurality of recessed ledges defined in the second surface of the first lid plate, wherein the plurality of lid stacks at least partially define a plurality of processing regions vertically offset from the transfer region; a second lid plate (annotated below) coupled with the plurality of lid stacks, wherein the plurality of load stacks are positioned between the first lid plate and the second lid plate; and a plurality of substrate supports (see annotated drawing below), wherein a portion of the substrate support is disposed within a respective aperture of the plurality of apertures of the first lid plate.

    PNG
    media_image1.png
    343
    1023
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    264
    369
    media_image2.png
    Greyscale

However, Jeong et al. fail to specifically disclose the plurality of substrate supports disposed about the transfer region, each substrate support of the plurality of substrate supports being vertically translatable along a central axis of the substrate support between a lower first position (corresponding to the transfer region) and a raised second position (corresponding to the plurality of processing positions) in which a portion of the substrate support is disposed within a respective aperture of the plurality of apertures of the first lid plate. 
Guo et al. disclose a plurality of substrate supports (see, e.g., Fig. 12A, 428) disposed about a transfer region, each substrate support of the plurality of substrate supports being vertically translatable along a central axis of the substrate support between a lower first position (corresponding to a transfer region) and a raised second position (corresponding to the plurality of processing positions) for the purpose of moving a workpiece previously loaded at a transfer station and moved to a position corresponding to a processing region from a transfer region to the processing position (also see, e.g., paras. 56-63 and Figs. 4-13D).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a plurality of substrate supports disposed about a transfer region, each substrate support of the plurality of substrate supports being vertically translatable along a central axis of the substrate support between a lower first position (corresponding to a transfer region) and a raised second position (corresponding to the plurality of processing positions) in Jeong et al. in order to move a workpiece previously loaded at a transfer station and moved to a position corresponding to a processing region from a transfer region to the processing position
With respect to claims 3 and 4, in modified Jeong et al., each substrate 2support of the plurality of substrate supports is aligned with a lid stack of the plurality of lid 3stacks and each processing 2region of the plurality of processing regions is defined from below by an associated substrate 3support in the second position.  See aforementioned figures of Jeong et al. and Guo et al.
With respect to claim 5, in in modified Jeong et al., depending on the position of the substrate support, each processing 2region of the plurality of processing regions may be fluidly coupled with the transfer region and 3fluidly isolated from above from each other processing region of the plurality of processing regions.  
With respect to claim 6, in modified Jeong et al., the transfer region comprises a transfer apparatus (Guo 450) rotatable about a central axis and configured to engage substrates 3and transfer substrates among a plurality of substrate supports within the transfer region.  
With respect to claim 7, in modified Jeong et al., second lid plate 2defines a plurality of apertures (apertures for 115) through the second lid plate, each aperture of the plurality of 3apertures accessing a lid stack of the plurality of lid stacks.  Also see, e.g., Figs. 8-9, with apertures for 6.
Regarding claim 13, which is similar to claim 1, modified Jeong et al. disclose the apparatus substantially as claimed and as described above, wherein each aperture of the plurality of apertures has a diameter greater than a diameter of an associated substrate support of the plurality of substrate supports and is axially aligned therewith.  See annotated figure below.  
With respect to claim 14, in modified Jeong et al., as described above and as annotated below, the plurality of lid stacks at least partially define a plurality of processing regions vertically offset from the transfer region.
With respect to claim 15, as annotated below, each lid stack comprises a faceplate at least partially defining from above an associated processing region of the plurality of processing regions.
With respect to claim 17, in modified Jeong et al., the transfer region comprises a transfer apparatus (Guo 450) rotatable about a central axis and configured to engage substrates 3and transfer substrates among a plurality of substrate supports within the transfer region.  
With respect to claim 18, in modified Jeong et al., second lid plate 2defines a plurality of apertures (apertures for 115) through the second lid plate, each aperture of the plurality of 3apertures accessing a lid stack of the plurality of lid stacks.  Also see, e.g., Figs. 8-9, with apertures for 6.
Regarding claim 20, which is similar to claim 1, modified Jeong et al. disclose the apparatus substantially as claimed and as described above, wherein the plurality of lid stacks may comprise faceplates and structural supports as annotated below.  

    PNG
    media_image1.png
    343
    1023
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    264
    369
    media_image2.png
    Greyscale

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Jeong et al. as applied to claims 1-7, 13-15, 17-18 and 20 in view of U.S. Patent Pub. No. 2016/0289838 to Bansal et al.
Modified Jeong et al. disclose the apparatus substantially as claimed and as described above.
However, modified Jeong et al. fail to disclose a remote 2plasma unit seated on the second lid plated and fluidly coupled with each aperture of the plurality of apertures defined in the second 3lid plate.  
Bansal et al. a remote 2plasma unit (154) fluidly coupled with each aperture of the plurality of apertures defined in the second 3lid plate for the purpose of cleaning inner surfacse of the apparatus (see, e.g., para. 37).  
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided in modified Jeong et al. a remote 2plasma unit fluidly coupled with each aperture of the plurality of apertures defined in the second 3lid plate in order to clean inner surface of the apparatus as taught by Bansal et al.1

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Jeong et al. as applied to claims 1-7, 13-15, 17-18 and 20 in view of U.S. Patent No. 6,635,115 to Fairbairn et al.
Modified Jeong et al. disclose the apparatus substantially as claimed and as described above.
However, modified Jeong et al. fail to disclose the system further comprising a plurality of liners, each liner of the plurality of liners defining a central aperture and being seated within a respective recessed ledge of the plurality of recessed ledges, wherein the portion of the substrate support is disposed within the central aperture of a respective one of the plurality of liners.
Fairbairn et al. disclose a substrate processing system further comprising a plurality of liners (Fig. 19, 627), each liner of the plurality of liners defining a central aperture and being seated within a respective recessed ledge of a plurality of recessed ledges, wherein a portion of a substrate support is disposed within the central aperture of a respective one of the plurality of liners and the plurality of liners are provided for the purpose of, inter alia  protecting chamber walls from a corrosive processing environment (see, e.g., column 12, rows 25-63).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a plurality of liners in modified Jeong et al., each liner of the plurality of liners defining a central aperture and being seated within a respective recessed ledge of a plurality of recessed ledges, wherein the portion of a substrate support is disposed within the central aperture of a respective one of the plurality of liners and the plurality of liners are provided fin order to, inter alia,  protect chamber walls from a corrosive processing environment as taught by Fairbairn et al.1

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 of copending Application No. 16/856,262 in view of Jeong et al. and Bansal et al.
Jeong et al. and Bansal et al. disclose any features missing from ‘262 claimed inventions including a plurality of recessed ledges and/or a plurality of substrate supports as claimed.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or fairly suggest each lid stack of the plurality of lid stacks comprises a pumping liner defining an exhaust plenum positioned along the recessed ledge of an associated aperture through the first lid plate.  Rather, in Jeong et al., the closest piece of prior art, there is a combined first lid plate and pumping liner and no suggest to separate the two.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.   

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 13-15, 17-19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The exceptions are the rejections under 35 USC 112 a, b based on the interpretations under 35 USC 112 f.  It is noted that Applicant’s remarks stating that one of ordinary skill in the art would be capable of envisioning a potential remote plasma unit do not satisfy the criteria for an original disclosure that sets forth a clear and definite meaning for the feature claimed using means plus function language according to the MPEP.  See above suggestions with respect to how to overcome the associated rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USP Nos. 6,435,428 and 6,827,815 each disclose lid stacks with various features including different recess configurations and liner configurations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/
Primary Examiner, Art Unit 1716